Title: From George Washington to Thomas Jefferson, 29 June 1780
From: Washington, George
To: Jefferson, Thomas



Dr Sir
[Ramapo, N.J., 29 June 1780]

I have been honored with two of your Excellency’s favors both of the 11th inclosing an extract of a letter from Governor Rutlege.
I cannot but feel most sensibly affected by several parts of your Excellency’s letter. The successive misfortunes to the Southward—the progress of the enemy—and the great deficiency in military stores give

rise to the most serious reflections, while our situation in this quarter precludes every hope of affording you further assistance. What from the system of short inlistments, and the unfortunate delays in filling up our battalions the army in this place, is reduced to a mere handful of men, and left as it were at the mercy of a formidable enemy, subject to see the honor and dignity of the States daily insulted without the power either to prevent it or to retaliate. Under these circumstances your Excellency will perceive how utterly impossible it is to go further in succours than what is already sent. To oppose our Southern misfortunes & surmount our difficulties our principal dependence must be on the means we have left us in your quarter. And it is some consolation amidst all our distresses that these are more than adequate to remove them; and to recover what we have lost that it is only necessary these be properly directed.
The steps your Excellency have taken to establish posts of communication with the Southern army are essential to facilitate your measures the necessity of which I had urged in strong terms to Congress. I am apprehensive that Congress have it not in their power to furnish you with the Cartouch boxes. I have the honor to be with great respect. Yo⟨urs⟩.
